Exhibit 10.1

 

FORM OF INDEMNIFICATION AGREEMENT

 

 

THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into as of the
7th day of August, 2019, by and between Rich Uncles Real Estate Investment Trust
I, a California real estate investment trust (the “Company”), and
_________________________ (“Indemnitee”).

 

WHEREAS, at the request of the Company, Indemnitee currently serves as a trust
manager, officer or service provider of the Company and may, therefore, be
subjected to claims, suits or proceedings arising as a result of such service;

 

WHEREAS, as an inducement to Indemnitee to serve or continue to serve in such
capacity, the Company has agreed to indemnify Indemnitee and to advance expenses
and costs incurred by Indemnitee in connection with any such claims, suits or
proceedings; and

 

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.       Definitions. For purposes of this Agreement:

 

(a)       “Applicable Legal Rate” means a fixed rate of interest equal to the
applicable federal rate for mid-term debt instruments as of the day that it is
determined that Indemnitee must repay any advanced expenses.

 

(b)       “Change in Control” means a change in control of the Company occurring
after the Effective Date of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), whether or not the
Company is then subject to such reporting requirement; provided, however, that,
without limitation, such a Change in Control shall be deemed to have occurred
if, after the Effective Date (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 15% or more of the combined voting power
of all of the Company’s then-outstanding securities entitled to vote generally
in the election of trust managers without the prior approval of at least
two-thirds of the members of the Board of Trust Managers in office immediately
prior to such person’s attaining such percentage interest; (ii) the Company is a
party to a merger, consolidation, sale of assets, plan of liquidation or other
reorganization not approved by at least two-thirds of the members of the Board
of Trust Managers then in office, as a consequence of which members of the Board
of Trust Managers in office immediately prior to such transaction or event
constitute less than a majority of the Board of Trust Managers thereafter; or
(iii) at any time, a majority of the members of the Board of Trust Managers are
not individuals (A) who were trust managers as of the Effective Date or (B)
whose election by the Board of Trust Managers or nomination for election by the
Company’s stockholders was approved by the affirmative vote of at least
two-thirds of the trust managers then in office who were trust managers as of
the Effective Date or whose election or nomination for election was previously
so approved.

 





 

 

 

 

(c)       “Corporate Status” means the status of a person as a present or former
trust manager, officer, employee or agent of the Company or as a trust manager,
trustee, director, officer, partner, manager, managing member, fiduciary,
employee or agent of any other foreign or domestic corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company. As a clarification and without limiting the circumstances in which
Indemnitee may be serving at the request of the Company, service by Indemnitee
shall be deemed to be at the request of the Company: (i) if Indemnitee serves or
served as a trust manager, trustee, director, officer, partner, manager,
managing member, fiduciary, employee or agent of any corporation, partnership,
limited liability company, joint venture, trust or other enterprise (1) of which
a majority of the voting power or equity interest is or was owned directly or
indirectly by the Company or (2) the management of which is controlled directly
or indirectly by the Company and (ii) if, as a result of Indemnitee’s service to
the Company or any of its affiliated entities, Indemnitee is subject to duties
by, or required to perform services for, an employee benefit plan or its
participants or beneficiaries, including as a deemed fiduciary thereof.

 

(d)       “Disinterested Trust Manager” means a trust manager of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
and/or advance of Expenses is sought by Indemnitee.

 

(e)       “Effective Date” means the date set forth in the first paragraph of
this Agreement.

 

(f)       “Expenses” means any and all reasonable and out-of-pocket attorneys’
fees and costs, retainers, court costs, arbitration and mediation costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, federal, state, local or foreign taxes imposed on Indemnitee as a result
of the actual or deemed receipt of any payments under this Agreement, ERISA
excise taxes and penalties and any other disbursements or expenses incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in or otherwise participating
in a Proceeding. Expenses shall also include Expenses incurred in connection
with any appeal resulting from any Proceeding including, without limitation, the
premium for, security for and other costs relating to any cost bond, supersedeas
bond or other appeal bond or its equivalent.

 

(g)       “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements), or (ii) any other party to or participant or
witness in the Proceeding giving rise to a claim for indemnification or advance
of Expenses hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 



 - 2 - 

 

 

(h)       “Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing, claim, demand or discovery request or any other actual,
threatened or completed proceeding, whether brought by or in the right of the
Company or otherwise and whether of a civil (including intentional or
unintentional tort claims), criminal, administrative or investigative (formal or
informal) nature, including any appeal therefrom, except one pending or
completed on or before the Effective Date, unless otherwise specifically agreed
in writing by the Company and Indemnitee. If Indemnitee reasonably believes that
a given situation may lead to or culminate in the institution of a Proceeding,
such situation shall also be considered a Proceeding.

 

Section 2.       Services by Indemnitee. Indemnitee will serve as a trust
manager, officer or service provider of the Company. However, this Agreement
shall not impose any independent obligation on Indemnitee or the Company to
continue Indemnitee’s service to the Company. This Agreement shall not be deemed
an employment contract between the Company (or any other entity) and Indemnitee.

 

Section 3.       General. Subject to the limitations in Section 5, the Company
shall indemnify, and advance Expenses to, Indemnitee (a) as provided in this
Agreement and (b) as otherwise permitted by California law in effect on the
Effective Date and as amended from time to time; provided, however, that no
change in California law shall have the effect of reducing the benefits
available to Indemnitee hereunder based on California law as in effect on the
Effective Date. Subject to the limitations in Section 5, the rights of
Indemnitee provided in this Section 3 shall include, without limitation, the
rights set forth in the other sections of this Agreement, including any
additional indemnification permitted by the California Corporations Code (the
“CCC”).

 

Section 4.       Standard for Indemnification. Subject to the limitations in
Section 5, if, by reason of Indemnitee’s Corporate Status, Indemnitee is, or is
threatened to be, made a party to any Proceeding, the Company shall indemnify
Indemnitee against all judgments, penalties, fines and amounts paid in
settlement and all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with any such Proceeding unless it is
established by clear and convincing evidence that (a) the act or omission of
Indemnitee was material to the matter giving rise to the Proceeding and (i) was
committed in bad faith or (ii) was the result of active and deliberate
dishonesty, (b) Indemnitee actually received an improper personal benefit in
money, property or services or (c) in the case of any criminal Proceeding,
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

Section 5.       Certain Limits on Indemnification. Notwithstanding any other
provision of this Agreement (other than Section 6), Indemnitee shall not be
entitled to:

 

(a)       indemnification for any loss or liability unless all of the following
conditions are met: (i) Indemnitee has determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interests of
the Company; (ii) Indemnitee was acting on behalf of or performing services for
the Company; (iii) such loss or liability was not the result of negligence or
misconduct, or, if Indemnitee is an independent trust manager, gross negligence
or willful misconduct; and (iv) such indemnification is recoverable only out of
the Company’s net assets and not from the Company’s stockholders;

 



 - 3 - 

 

 

(b)       indemnification for any loss or liability arising from an alleged
violation of federal or state securities laws unless one or more of the
following conditions are met: (i) there has been a successful adjudication on
the merits of each count involving alleged material securities law violations as
to Indemnitee; (ii) such claims have been dismissed with prejudice on the merits
by a court of competent jurisdiction as to Indemnitee; or (iii) a court of
competent jurisdiction approves a settlement of the claims against Indemnitee
and finds that indemnification of the settlement and the related costs should be
made, and the court considering the request for indemnification has been advised
of the position of the Securities and Exchange Commission and of the published
position of any state securities regulatory authority in which securities of the
Company were offered or sold as to indemnification for violations of securities
laws;

 

(c)       indemnification hereunder if the Proceeding was one by or in the right
of the Company and Indemnitee is adjudged, in a final adjudication of the
Proceeding not subject to further appeal, to be liable to the Company;

 

(d)       indemnification hereunder if Indemnitee is adjudged, in a final
adjudication of the Proceeding not subject to further appeal, to be liable on
the basis that personal benefit was improperly received in any Proceeding
charging improper personal benefit to Indemnitee, whether or not involving
action in Indemnitee’s Corporate Status; or

 

(e)       indemnification or advance of Expenses hereunder if the Proceeding was
brought by Indemnitee, unless: (i) the Proceeding was brought to enforce
indemnification under this Agreement, and then only to the extent in accordance
with and as authorized by Section 12 of this Agreement, or (ii) the Company’s
charter or Bylaws, a resolution of the stockholders entitled to vote generally
in the election of trust managers or of the Board of Trust Managers or an
agreement approved by the Board of Trust Managers to which the Company is a
party expressly provide otherwise.

 

Section 6.       Court-Ordered Indemnification. Subject to the limitations in
Section 5(a) and (b), a court of appropriate jurisdiction, upon application of
Indemnitee and such notice as the court shall require, may order indemnification
of Indemnitee by the Company in the following circumstances:

 

(a)       if such court determines that Indemnitee is entitled to reimbursement
under the CCC, the court shall order indemnification, in which case Indemnitee
shall be entitled to recover the Expenses of securing such reimbursement; or

 

(b)       if such court determines that Indemnitee is fairly and reasonably
entitled to indemnification in view of all the relevant circumstances, whether
or not Indemnitee (i) has met the standards of conduct set forth in the CCC or
(ii) has been adjudged liable for receipt of an improper personal benefit under
the CCC, the court may order such indemnification as the court shall deem proper
without regard to any limitation on such court-ordered indemnification
contemplated by the CCC.

 



 - 4 - 

 

 

Section 7.       Indemnification for Expenses of an Indemnitee Who is Wholly or
Partially Successful. Subject to the limitations in Section 5, to the extent
that Indemnitee was or is, by reason of Indemnitee’s Corporate Status, made a
party to (or otherwise becomes a participant in) any Proceeding and is
successful, on the merits or otherwise, in the defense of such Proceeding, the
Company shall indemnify Indemnitee for all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee under this
Section 7 for all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with each such claim, issue or matter,
allocated on a reasonable and proportionate basis. For purposes of this Section
7, and without limitation, the termination of any claim, issue or matter in such
a Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

Section 8.       Advance of Expenses for Indemnitee. If, by reason of
Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be, made a
party to any Proceeding, the Company shall, without requiring a preliminary
determination of Indemnitee’s ultimate entitlement to indemnification hereunder,
advance all reasonable Expenses incurred by or on behalf of Indemnitee in
connection with (a) such Proceeding which is initiated by a third party who is
not a stockholder of the Company or (b) such Proceeding which is initiated by a
stockholder of the Company acting in his or her capacity as such and for which a
court of competent jurisdiction specifically approves such advancement, and
which relates to acts or omissions with respect to the performance of duties or
services on behalf of the Company. The Company shall make such advance or
advances within ten days after the receipt by the Company of a statement or
statements requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding, and such advance or advances
may be in the form of, in the reasonable discretion of Indemnitee (but without
duplication), (a) payment of such Expenses directly to third parties on behalf
of Indemnitee, (b) advance of funds to Indemnitee in an amount sufficient to pay
such Expenses or (c) reimbursement to Indemnitee for Indemnitee’s payment of
such Expenses. Such statement or statements shall reasonably evidence the
Expenses incurred by Indemnitee and shall include or be preceded or accompanied
by a written affirmation by Indemnitee and a written undertaking by or on behalf
of Indemnitee, in substantially the form attached hereto as Exhibit A or in such
form as may be required under applicable law as in effect at the time of the
execution thereof. To the extent that Expenses advanced to Indemnitee do not
relate to a specific claim, issue or matter in the Proceeding, such Expenses
shall be allocated on a reasonable and proportionate basis. The undertaking
required by this Section 8 shall be an unlimited general obligation by or on
behalf of Indemnitee and shall be accepted without reference to Indemnitee’s
financial ability to repay such advanced Expenses and without any requirement to
post security therefor.

 



 - 5 - 

 

 

Section 9.       Indemnification and Advance of Expenses as a Witness or Other
Participant. Subject to the limitations in Section 5, to the extent that
Indemnitee is or may be, by reason of Indemnitee’s Corporate Status, made a
witness or otherwise asked to participate in any Proceeding, whether instituted
by the Company or any other person, and to which Indemnitee is not a party,
Indemnitee shall be advanced all reasonable Expenses and indemnified against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith within ten days after the receipt by the Company
of a statement or statements requesting any such advance or indemnification from
time to time, whether prior to or after final disposition of such Proceeding.
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee. In connection with any such advance of Expenses, the Company may
require Indemnitee to provide an affirmation and undertaking substantially in
the form attached hereto as Exhibit A.

 

Section 10.       Procedure for Determination of Entitlement to Indemnification.

 

(a)       To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary or appropriate to determine whether and to what extent
Indemnitee is entitled to indemnification. Indemnitee may submit one or more
such requests from time to time and at such time(s) as Indemnitee deems
appropriate in Indemnitee’s sole discretion. The officer of the Company
receiving any such request from Indemnitee shall, promptly upon receipt of such
a request for indemnification, advise the Board of Trust Managers in writing
that Indemnitee has requested indemnification.

 

(b)       Upon written request by Indemnitee for indemnification pursuant to
Section 10(a) above, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall promptly be made in the
specific case: (i) if a Change in Control has occurred, by Independent Counsel,
in a written opinion to the Board of Trust Managers, a copy of which shall be
delivered to Indemnitee, which Independent Counsel shall be selected by
Indemnitee and approved by the Board of Trust Managers in accordance with the
CCC, which approval shall not be unreasonably withheld; or (ii) if a Change in
Control has not occurred, (A) by a majority vote of the Disinterested Trust
Managers or by the majority vote of a group of Disinterested Trust Managers
designated by the Disinterested Trust Managers to make the determination, (B) if
Independent Counsel has been selected by the Board of Trust Managers in
accordance with the CCC and approved by Indemnitee, which approval shall not be
unreasonably withheld or delayed, by Independent Counsel, in a written opinion
to the Board of Trust Managers, a copy of which shall be delivered to Indemnitee
or (C) if so directed by the Board of Trust Managers, by the stockholders of the
Company, other than trust managers or officers who are parties to the
Proceeding. If it is so determined that Indemnitee is entitled to
indemnification, the Company shall make payment to Indemnitee within ten days
after such determination. Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination in the
discretion of the Board of Trust Managers or Independent Counsel if retained
pursuant to clause (ii)(B) of this Section 10(b). Any Expenses incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company shall
indemnify and hold Indemnitee harmless therefrom.

 



 - 6 - 

 

 

(c)       The Company shall pay the reasonable fees and expenses of Independent
Counsel, if one is appointed.

 

Section 11.       Presumptions and Effect of Certain Proceedings.

 

(a)       In making any determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 10(a) of this Agreement, and the Company shall have the
burden of overcoming that presumption in connection with the making of any
determination contrary to that presumption.

 

(b)       The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, upon a plea of nolo
contendere or its equivalent, or entry of an order of probation prior to
judgment, does not create a presumption that Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.

 

(c)       The knowledge and/or actions, or failure to act, of any other trust
manager, officer, employee or agent of the Company or any other trust manager,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise shall not be imputed to Indemnitee for purposes of determining any
other right to indemnification under this Agreement.

 

Section 12.       Remedies of Indemnitee.

 

(a)       If (i) a determination is made pursuant to Section 10(b) of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advance of Expenses is not timely made pursuant to Section 8 or
9 of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 10(b) of this Agreement within 60 days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 7 or 9 of this Agreement within
ten days after receipt by the Company of a written request therefor, or
(v) payment of indemnification pursuant to any other section of this Agreement
or the charter or Bylaws of the Company is not made within ten days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to an adjudication in an appropriate court located
in the State of California, or in any other court of competent jurisdiction, of
Indemnitee’s entitlement to such indemnification or advance of Expenses.
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Indemnitee shall
commence a proceeding seeking an adjudication or an award in arbitration within
180 days following the date on which Indemnitee first has the right to commence
such proceeding pursuant to this Section 12(a); provided, however, that the
foregoing clause shall not apply to a proceeding brought by Indemnitee to
enforce Indemnitee’s rights under Section 7 of this Agreement. Except as set
forth herein, the provisions of California law (without regard to its conflicts
of laws rules) shall apply to any such arbitration. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.

 



 - 7 - 

 

 

(b)       In any judicial proceeding or arbitration commenced pursuant to this
Section 12, Indemnitee shall be presumed to be entitled to indemnification or
advance of Expenses, as the case may be, under this Agreement and the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advance of Expenses, as the case may be. If Indemnitee
commences a judicial proceeding or arbitration pursuant to this Section 12,
Indemnitee shall not be required to reimburse the Company for any advances
pursuant to Section 8 of this Agreement until a final determination is made with
respect to Indemnitee’s entitlement to indemnification (as to which all rights
of appeal have been exhausted or lapsed). The Company shall, to the fullest
extent not prohibited by law, be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.

 

(c)       If a determination shall have been made pursuant to Section 10(b) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 12, absent a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification.

 

(d)       In the event that Indemnitee is successful in seeking, pursuant to
this Section 12, a judicial adjudication of or an award in arbitration to
enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be entitled to recover from the Company, and shall
be indemnified by the Company for, any and all Expenses actually and reasonably
incurred by Indemnitee in such judicial adjudication or arbitration. If it shall
be determined in such judicial adjudication or arbitration that Indemnitee is
entitled to receive part but not all of the indemnification or advance of
Expenses sought, the Expenses incurred by Indemnitee in connection with such
judicial adjudication or arbitration shall be appropriately prorated.

 

(e)       Interest shall be paid by the Company to Indemnitee at the maximum
rate allowed to be charged for judgments under the Courts and Judicial
Proceedings Article of the Annotated Code of California for amounts which the
Company pays or is obligated to pay for the period (i) commencing with either
the tenth day after the date on which the Company was requested to advance
Expenses in accordance with Section 8 or 9 of this Agreement or the 60th day
after the date on which the Company was requested to make the determination of
entitlement to indemnification under Section 10(b) of this Agreement, as
applicable, and (ii) ending on the date such payment is made to Indemnitee by
the Company.

 

Section 13.       Defense of the Underlying Proceeding.

 

(a)       Indemnitee shall notify the Company promptly in writing upon being
served with any summons, citation, subpoena, complaint, indictment, request or
other document relating to any Proceeding which may result in the right to
indemnification or the advance of Expenses hereunder and shall include with such
notice a description of the nature of the Proceeding and a summary of the facts
underlying the Proceeding. The failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to indemnification or the advance of Expenses under this
Agreement unless the Company’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Company is thereby actually so
prejudiced.

 



 - 8 - 

 

 

(b)       Subject to the provisions of the last sentence of this Section 13(b)
and of Section 13(c) below, the Company shall have the right to defend
Indemnitee in any Proceeding which may give rise to indemnification hereunder;
provided, however, that the Company shall notify Indemnitee of any such decision
to defend within 15 calendar days following receipt of notice of any such
Proceeding under Section 13(a) above. The Company shall not, without the prior
written consent of Indemnitee, which shall not be unreasonably withheld or
delayed, consent to the entry of any judgment against Indemnitee or enter into
any settlement or compromise which (i) includes an admission of fault of
Indemnitee, (ii) does not include, as an unconditional term thereof, the full
release of Indemnitee from all liability in respect of such Proceeding, which
release shall be in form and substance reasonably satisfactory to Indemnitee or
(iii) would impose any Expense, judgment, fine, penalty or limitation on
Indemnitee. This Section 13(b) shall not apply to a Proceeding brought by
Indemnitee under Section 12 of this Agreement.

 

(c)       Notwithstanding the provisions of Section 13(b) above, if in a
Proceeding to which Indemnitee is a party by reason of Indemnitee’s Corporate
Status, (i) Indemnitee reasonably concludes, based upon an opinion of counsel
approved by the Company, which approval shall not be unreasonably withheld or
delayed, that Indemnitee may have separate defenses or counterclaims to assert
with respect to any issue which may not be consistent with other defendants in
such Proceeding, (ii) Indemnitee reasonably concludes, based upon an opinion of
counsel approved by the Company, which approval shall not be unreasonably
withheld or delayed, that an actual or apparent conflict of interest or
potential conflict of interest exists between Indemnitee and the Company, or
(iii) if the Company fails to assume the defense of such Proceeding in a timely
manner, Indemnitee shall be entitled to be represented by separate legal counsel
of Indemnitee’s choice, subject to the prior approval of the Company, which
approval shall not be unreasonably withheld or delayed, at the expense of the
Company. In addition, if the Company fails to comply with any of its obligations
under this Agreement or in the event that the Company or any other person takes
any action to declare this Agreement void or unenforceable, or institutes any
Proceeding to deny or to recover from Indemnitee the benefits intended to be
provided to Indemnitee hereunder, Indemnitee shall have the right to retain
counsel of Indemnitee’s choice, subject to the prior approval of the Company,
which approval shall not be unreasonably withheld or delayed, at the expense of
the Company (subject to Section 12(d) of this Agreement), to represent
Indemnitee in connection with any such matter.

 

Section 14.       Non-Exclusivity; Survival of Rights; Subrogation.

 

(a)       The rights of indemnification and advance of Expenses as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the charter or
Bylaws of the Company, any agreement or a resolution of the stockholders
entitled to vote generally in the election of trust managers or of the Board of
Trust Managers, or otherwise. Unless consented to in writing by Indemnitee, no
amendment, alteration or repeal of the charter or Bylaws of the Company, this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal, regardless of whether a claim with respect to such action
or inaction is raised prior or subsequent to such amendment, alteration or
repeal. No right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right or remedy shall be cumulative and
in addition to every other right or remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion of any right or remedy
hereunder, or otherwise, shall not prohibit the concurrent assertion or
employment of any other right or remedy.

 



 - 9 - 

 

 

(b)       In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

Section 15.       Insurance.

 

(a)       The Company will use its reasonable best efforts to acquire trust
managers and officers liability insurance, on terms and conditions deemed
appropriate by the Board of Trust Managers, with the advice of counsel, covering
Indemnitee or any claim made against Indemnitee by reason of Indemnitee’s
Corporate Status and covering the Company for any indemnification or advance of
Expenses made by the Company to Indemnitee for any claims made against
Indemnitee by reason of Indemnitee’s Corporate Status. In the event of a Change
in Control, the Company shall maintain in force any and all trust managers and
officers liability insurance policies that were maintained by the Company
immediately prior to the Change in Control for a period of six years with the
insurance carrier or carriers and through the insurance broker in place at the
time of the Change in Control; provided, however, (i) if the carriers will not
offer the same policy and an expiring policy needs to be replaced, a policy
substantially comparable in scope and amount shall be obtained and (ii) if any
replacement insurance carrier is necessary to obtain a policy substantially
comparable in scope and amount, such insurance carrier shall have an AM Best
rating that is the same or better than the AM Best rating of the existing
insurance carrier; provided, further, however, in no event shall the Company be
required to expend in the aggregate in excess of 250% of the annual premium or
premiums paid by the Company for trust managers and officers liability insurance
in effect on the date of the Change in Control. In the event that 250% of the
annual premium paid by the Company for such existing trust managers and officers
liability insurance is insufficient for such coverage, the Company shall spend
up to that amount to purchase such lesser coverage as may be obtained with such
amount.

 

(b)       Without in any way limiting any other obligation under this Agreement,
the Company shall indemnify Indemnitee for any payment by Indemnitee arising out
of the amount of any deductible or retention and the amount of any excess of the
aggregate of all judgments, penalties, fines, settlements and Expenses incurred
by Indemnitee in connection with a Proceeding over the coverage of any insurance
referred to in Section 15(a). The purchase, establishment and maintenance of any
such insurance shall not in any way limit or affect the rights or obligations of
the Company or Indemnitee under this Agreement except as expressly provided
herein, and the execution and delivery of this Agreement by the Company and
Indemnitee shall not in any way limit or affect the rights or obligations of the
Company under any such insurance policies. If, at the time the Company receives
notice from any source of a Proceeding to which Indemnitee is a party or a
participant (as a witness or otherwise), the Company has trust manager and
officer liability insurance in effect, the Company shall give prompt notice of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies.

 



 - 10 - 

 

 

(c)       Indemnitee shall cooperate with the Company or any insurance carrier
of the Company with respect to any Proceeding.

 

Section 16.       Coordination of Payments. The Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable or
payable or reimbursable as Expenses hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

 

Section 17.       Contribution. If the indemnification provided in this
Agreement is unavailable in whole or in part and may not be paid to Indemnitee
for any reason, other than for failure to satisfy the standard of conduct set
forth in Section 4 or due to the provisions of Section 5, then, with respect to
any Proceeding in which the Company is jointly liable with Indemnitee (or would
be if joined in such Proceeding), to the fullest extent permissible under
applicable law, the Company, in lieu of indemnifying and holding harmless
Indemnitee, shall pay, in the first instance, the entire amount incurred by
Indemnitee, whether for Expenses, judgments, penalties, and/or amounts paid or
to be paid in settlement, in connection with any Proceeding without requiring
Indemnitee to contribute to such payment, and the Company hereby waives and
relinquishes any right of contribution it may have at any time against
Indemnitee.

 

Section 18.       Reports to Stockholders. To the extent required by the CCC,
the Company shall report in writing to its stockholders the payment of any
amounts for indemnification of, or advance of Expenses to, Indemnitee under this
Agreement arising out of a Proceeding by or in the right of the Company with the
notice of the meeting of stockholders of the Company next following the date of
the payment of any such indemnification or advance of Expenses or prior to such
meeting.

 

Section 19.       Duration of Agreement; Binding Effect.

 

(a)       This Agreement shall continue until and terminate on the later of (i)
six years from the date that Indemnitee shall have ceased to serve as a trust
manager, officer, employee or agent of the Company or as a trust manager,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, real estate investment
trust, partnership, limited liability company, joint venture, trust, employee
benefit plan or other enterprise that such person is or was serving in such
capacity at the request of the Company and (ii) the date that Indemnitee is no
longer subject to any actual or possible Proceeding (including any rights of
appeal thereto and any Proceeding commenced by Indemnitee pursuant to Section 12
of this Agreement).

 



 - 11 - 

 

 

(b)       The indemnification and advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a trust manager, officer, employee or
agent of the Company or a trust manager, trustee, officer, partner, manager,
managing member, fiduciary, employee or agent of any other foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise that such person is or was serving in
such capacity at the request of the Company, and shall inure to the benefit of
Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees, executors and
administrators and other legal representatives.

 

(c)       The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

 

(d)       The Company and Indemnitee agree that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled. Indemnitee shall further be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertakings in connection therewith. The Company
acknowledges that, in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by a court, and the Company hereby waives any such
requirement of such a bond or undertaking.

 

Section 20.       Severability. If any provision or provisions of this Agreement
shall be held to be invalid, void, illegal or otherwise unenforceable for any
reason whatsoever: (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including, without limitation, each
portion of any Section, paragraph or sentence of this Agreement containing any
such provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section, paragraph or sentence of this Agreement containing any such provision
held to be invalid, illegal or unenforceable, that is not itself invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested thereby.

 



 - 12 - 

 

 

Section 21.       Counterparts. This Agreement may be executed in one or more
counterparts (delivery of which may be by facsimile or via e-mail as a portable
document format (.pdf) or other electronic format), each of which will be deemed
to be an original, and it will not be necessary in making proof of this
Agreement or the terms of this Agreement to produce or account for more than one
such counterpart. One such counterpart signed by the party against whom
enforceability is sought shall be sufficient to evidence the existence of this
Agreement.

 

Section 22.       Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

Section 23.       Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor, unless otherwise expressly stated, shall such
waiver constitute a continuing waiver.

 

Section 24.       Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, on the day of such
delivery, or (ii) mailed by certified or registered mail with postage prepaid,
on the third business day after the date on which it is so mailed:

 

(a)       If to Indemnitee, to the address set forth on the signature page
hereto.

 

(b)       If to the Company, to:

 

Rich Uncles Real Estate Investment Trust I

3090 Bristol Street, Suite 550

Costa Mesa, California 92626

Attn: Chief Financial Officer

 

or to such other address as may have been furnished in writing to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be.

 

Section 25.       Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of California,
without regard to its conflicts of laws rules.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 - 13 - 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 



  RICH UNCLES REAL ESTATE INVESTMENT TRUST I               By:              
Name: Raymond J. Pacini     Title: Chief Financial Officer              
INDEMNITEE                              Name:   Address:



 

 

 

 - 14 - 

 

 

EXHIBIT A

 

AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED

 

To: The Board of Trust Managers of Rich Uncles Real Estate Investment Trust I

Re: Affirmation and Undertaking

 

Ladies and Gentlemen:

 

This Affirmation and Undertaking is being provided pursuant to that certain
Indemnification Agreement, dated the _____ day of _______________, 20__, by and
between Rich Uncles Real Estate Investment Trust I, a California real estate
investment trust (the “Company”), and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
Expenses in connection with [Description of Proceeding] (the “Proceeding”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm my good
faith belief that at all times, insofar as I was involved as a trust manager,
officer or service provider of the Company, in any of the facts or events giving
rise to the Proceeding, I (1) did not act with bad faith or active or deliberate
dishonesty, (2) did not receive any improper personal benefit in money, property
or services, (3) in the case of any criminal proceeding, had no reasonable cause
to believe that any act or omission by me was unlawful, (4) was acting on behalf
of or performing services for the Company, (5) acted in the best interests of
the Company and (6) [did not act with gross negligence or willful misconduct]
[did not act with negligence or engage in misconduct] [Use first bracketed
alternative for independent trust managers and second bracketed alternative for
all other indemnitees.].

 

In consideration of the advance by the Company for Expenses incurred by me in
connection with the Proceeding (the “Advanced Expenses”), I hereby agree that
if, in connection with the Proceeding, it is established that (1) an act or
omission by me was material to the matter giving rise to the Proceeding and
(a) was committed in bad faith or (b) was the result of active and deliberate
dishonesty, (2) I actually received an improper personal benefit in money,
property or services, (3) in the case of any criminal proceeding, I had
reasonable cause to believe that the act or omission was unlawful, (4) an act or
omission by me (a) was not in service of the Company, (b) was not in the best
interests of the Company or (c) [constituted gross negligence or willful
misconduct] [constituted negligence or misconduct] [Use first bracketed
alternative for independent trust managers and second bracketed alternative for
all other indemnitees.] or (5) in the case of any alleged federal or state
securities law violation by me, (a) there was not a successful adjudication on
the merits of each count involving alleged material securities law violations,
(b) such claims were not dismissed with prejudice on the merits by a court of
competent jurisdiction or (c) a court of competent jurisdiction, which had been
advised of the position of the Securities and Exchange Commission and of the
published position of any state securities regulatory authority in which
securities of the Company were offered or sold as to indemnification for
violations of securities laws, did not approve a settlement of such claims and
find that indemnification of the settlement and related costs should be made,
then I shall promptly reimburse the portion of the Advanced Expenses, together
with the Applicable Legal Rate of interest thereon, relating to the claims,
issues or matters in the Proceeding as to which the foregoing findings have been
established.

 





 

 

 

 

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
_____ day of _______________, 20____.

 

 

 

  _____________________________   Name:

 

 

 

 

 

 



 - 2 - 

